DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 was filed with the filing of an RCE filed on 05/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for the KR 1020020042840 which is lined through because a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of reference KR 1020020042840 in the English language has not been provided.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-15, 18-26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0290147 to Seth et al. (hereinafter Seth) submitted in an IDS filed on 4/14/2020.
Seth was relied on in the previous Office Action as well.

With respect to claim 1, Seth discloses a coated abrasive article (i.e. fixed abrasive article) comprising a backing onto which orientation regions (i.e. orientation structures) are attached or embedded; shaped abrasive particles are bonded/attached onto the orientation regions (Seth, abstract, Figures in particular, Figures 7, and [0193]-[0202]). Seth teaches that the shaped abrasive particles can have various shapes, in which some of the examples of the two-dimensional shape of said shapes, can be Latin, Russian, or Greek alphabets which would render having shapes wherein the aspect ratio of width: length would be 1.1:1 (Seth, [0081]-[0082]); nevertheless, Seth, also, teaches two-dimensional shapes such as rectangular shape (Seth, [0082]). Moreover, Seth discloses the option of having the width of the particle as the longest dimension (Seth, [0084]). Furthermore, Seth teaches that the particles have a primary aspect ratio of at least 1:1 or even at least 5:1 (Seth, [0091]). Such disclosures are taken to render an elongated abrasive particles of an aspect ratio of 1.1:1 obvious.
Furthermore, Seth discloses different embodiments for the orientation regions (Seth, [(0193]) one of which is the orientation regions being integrated with the backing. In an embodiment, in which the orientation region is integrated with the backing, the backing also plays the role of the orientation regions, and due to the fact that the shaped abrasive particles, which render the claimed elongated abrasive particles obvious, are placed or bonded onto the backing, i.e. the backing having orientation regions integrated therein, thus, the shaped abrasive particles are in fact, coupled to each other via the orientation regions. Nevertheless, and assuming arguendo, Seth is also open to having a plurality of abrasive particles on an orientation region (Seth, [0194]); thus, the reference renders it obvious that a portion of the abrasive particles are coupled to each other via orientation region.
Moreover, the shaped abrasive particles, attached/bonded onto orientation regions, are bonded/attached onto the backing using an adhesive or make coat which is taken to render the claimed bond material obvious (Seth, [0145], [0147]), and is taken to render the recitation of “the elongated abrasive particles contained within a bond material” obvious as well. Additionally, considering the fact that the orientation regions are bonded to the backing using the make coat or adhesive (i.e. claimed bond material), the recitation of “the elongated abrasive particles are coupled to the orientation structure embedded within the bond material” is rendered obvious as well.
Seth teaches that the shaped abrasive particles, coupled to the backing, can be placed in a first position, and can also include shaped abrasive particle coupled to the backing in a second predetermined position, and even a third one (Seth, [0119]). Seth, additionally, discloses that the particles can have a first composition and a second composition (Seth, [0120]-[0123]). Thus, the reference clearly renders a first group of elongated abrasive particles and a second group of elongated abrasive particles obvious; it is noted that it was rendered obvious, in the above paragraph, that some of the embodiments of Seth would read on the claimed “elongated abrasive particles” as claimed. Moreover, Seth discloses predetermined arrangement of the shaped abrasive particles; wherein one such arrangement is a radial pattern (Seth, [0125]) wherein the abrasive particles may have a particular arrangement relative to each other. It is important to note that Seth recognizes and teaches radial pattern (Seth, [0125]) and that there are first and second, and even third shaped abrasive particles (Seth, at least, [0119]-[0124]). 
Furthermore, Seth teaches that the orientation regions can be configured to define a predetermined rotational orientation, a predetermined “longitudinal” orientation, a predetermined “vertical” orientation, a predetermined tip height, and a combination thereof (Seth, [0194]). Seth, also, teaches that the orientation of the orientation regions can be controlled (Seth, Figures 7, [0181]-[0199]). Considering the fact that the shaped abrasive particles are attached/bonded to the orientation regions, controlling the orientation of the orientation regions, in rotational, vertical, longitudinal, and more directions, would inevitably control the positions of the shaped abrasive particles, and thus, arranging the first and second groups of particles in radial plane axially apart from each other within the body of the abrasive article is, additionally, rendered obvious by the reference.
To further elaborate as to why Seth is taken to render the claimed “wherein the first group of elongated abrasive particles are positioned with a first radial plane of the body, wherein the second group of elongated particles are positioned within a second radial plane of the body, and, wherein the first radial plane and second radial place are axially spaced apart from each other within the body” obvious, it is noted that this is because 1) Seth teaches that the shaped abrasive particles can be placed in a first, second and even third predetermined positions (see Final Rejection, page 5) and that there are more than one type of shaped abrasive particles such that they can be different based on their compositions or shapes, and that 2) Seth discloses different predetermined arrangements, one such arrangement is a radial pattern (see Final Rejection page 6), and 3) the orientation regions can be configured to define a predetermined rotational orientation, predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height and a "combination" thereof. 
Thus, Seth, at least, teaches radial predetermined arrangements wherein there are, at least, a first and second predetermined radial positions/arrangements.  While Seth renders obvious that the arrangement of the two groups of shaped particles can be in radial planes, and that there can be, at least, two predetermined positions, the reference is open to having two different radial arrangements. Also, the different predetermined orientations/positions would mean that the two different arrangements should, inevitably, be spaced apart. Thus, the existence of two different radial planes is well within the teachings of the reference. Furthermore, as noted above, the orientation regions can be configured to define a predetermined rotational orientation, predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height and a combination thereof; therefore, it is within the general teachings of the reference to have the two radial planes axially space apart in light of the fact that Seth discloses that such orientations can be rotational, longitudinal, or "vertical", or others or even a combination of them (Seth, [0194]). 

With respect to claim 2, Seth discloses that the shaped abrasive particles can have a variety of different shapes, which would provide particles with a width, a length and a thickness, and some examples of such shapes would be polygon, ellipsoid, numeral, Greek alphabet letter, Latin alphabet letter, Russian alphabet characters, Kanji Character a complex shape and more, and combination thereof (Seth, [0081]-[0082]).

With respect to claim 3, Seth discloses embodiments in which contact regions hold abrasive particles (Seth, [0202]) wherein said contact regions are made of an adhesive material such as an organic material (Seth, [0206]). A closer look at the disclosure of Seth reveals the fact that contact regions, also, have the same or similar effectiveness as the claimed orientation structures.

With respect to claim 4, according to Seth, in particular in embodiments shown in Figures 7, the orientation regions define a separate phase than the bond material.

With respect to claims 5 and 6, Seth renders claim 5 obvious due to the fact that the orientation regions of the reference are distributed throughout the body of the coated abrasive article (Seth, Figures 7) which is taken to render extending throughout “at least a portion” of the body of the abrasive article, as well as being extended throughout the whole body, or entire volume, of the abrasive article, obvious. Thus, Seth also render claim 6 obvious.

With respect to claim 7, Seth is drawn to coated abrasive article (Seth, at least, abstract).

With respect to claim 8, Seth teaches that the orientation regions can be configured to define at least one or a combination of predetermined orientation characteristics of the shaped abrasive particles, for example, the orientation regions can be configured to define a predetermined rotational orientation of the shaped abrasive particles in the disclosed coated abrasive article (Seth, [0194]).

With respect to claim 9, Seth discloses that the shaped abrasive particles and the orientation regions have a predetermined position and a predetermined rotational orientation of the shaped abrasive particles (Seth, [0181]-[0199]). Seth discloses that the shaped abrasive particles can have a predetermined lateral, longitudinal, and/or vertical orientations (Seth, [0173]-[0175]).

With respect to claim 11, although Seth may not literally and/or expressly disclose that the orientation regions comprise of ceramic, the reference discloses that the abrasive particles are formed of ceramic materials (Seth, [0059] and [0062]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, and especially would be reasonable to envision that the shaped abrasive particles can be produced and shaped while being integrally attached to the orientation regions motivated by the fact that doing so would logically, eliminate the need for an extra step of producing the shaped particles and then attaching them to the orientation regions; thus, the orientation regions, in such embodiments in which the particles are formed integrally attached to the orientation regions, would reasonably be of the same material, such as ceramic, as those of the abrasive particle. In short, the shaped abrasive particles are being produced while being attached to the orientation regions. It should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).

With respect to claim 12, Seth discloses the by changing the orientation of the orientation regions, the three-axis position of the portion of shaped abrasive particles are controlled (Seth, Figure 7B); this is also, because Seth teaches that the orientation regions can be configured to define a predetermined rotational orientation, a predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height, and a combination thereof (Seth, [0194]). Considering the fact that the shaped abrasive particles are attached/bonded to the orientation regions, changing the orientation of the orientation regions, in rotational, vertical, longitudinal, and more directions, would inevitably change/control the positions of the shaped abrasive particles.

With respect to claims 13 and 14, Seth discloses changing/controlling the tilt angle between the surface of the shaped abrasive particles and the backing (Seth, [0150]), and that shaped abrasive particles can have a side orientation, and that the angle can be at least about 2° to not greater than 90° (Seth, [0151]). Seth, also, teaches that the orientation of the orientation regions can be controlled (Seth, Figures 7, [0181]- [0199]). Considering the fact that the shaped abrasive particles are arranged onto the orientation regions, then the orientation regions control the predetermined tilt angle of the shaped abrasive particles relative to the surface of the backing of the coated abrasive article. Also, the disclosure is seen to render the orientation regions to be configured to control a predetermined position of the shaped abrasive particles within the volume of the body including radial position, axial position, and an angular position of the abrasive particles within the coated abrasive article (Seth, Figures 7).

With respect to claim 15, Seth discloses a coated abrasive article (i.e. fixed abrasive article) comprising a backing onto which orientation regions (i.e. orientation structures) are attached; shaped abrasive particles are bonded/attached onto the orientation regions (Seth, abstract, Figures in particular, Figures 7, and [0193]-[0202]). Seth teaches that the shaped abrasive particles can have various shapes, in which some of the examples of the two-dimensional shape of said shapes, can be Latin, Russian, or Greek alphabets which would render having shapes wherein the aspect ratio of width: length would be 1.1:1 (Seth, [0081]-[0082]); nevertheless, Seth, also, teaches two-dimensional shapes such as rectangular shape (Seth, [0082]). Moreover, Seth discloses the option of having the width of the particle as the longest dimension (Seth, [0084]). Furthermore, Seth teaches that the particles have a primary aspect ratio of at least 1:1 or even at least 5:1 (Seth, [0091]). Such disclosures are taken to render an elongated abrasive particles of an aspect ratio of 1.1:1 obvious. Moreover, the shaped abrasive particles, attached/bonded onto orientation regions, are bonded/attached onto the backing using an adhesive or make coat which is taken to render the claimed bond material obvious (Seth, [0145], [0147]), and is taken to render the recitation of “the elongated abrasive particles contained within a bond material” obvious as well. Additionally, considering the fact that the orientation regions are bonded to the backing using the make coat or adhesive (i.e. claimed bond material), the recitation of “the elongated abrasive particles are coupled to the orientation structure embedded within the bond material” is rendered obvious as well.
Seth discloses materials such as polymeric materials such as polyester, epoxy resins, polyurethanes, polyamides, polyacrylates, etc. as the materials for the make coat or adhesive layer 151 and almost similar ones for the size coat or adhesive layer 152 (Seth, [0147]-[0148]).  Additionally, Seth discloses that the shaped abrasive particle can be an agglomerate of a plurality of abrasive particles of materials such as diamond or cBN (Seth, [0107]) which would render it obvious that the hardness of the orientation region, which includes the abrasive grains, is greater than the hardness of the bond material, which is the make coat or resin adhesive.

With respect to claim 18, Seth discloses the presence of at least one abrasive particle on each orientation region (Seth, Figures 7). The reference, also, discloses that there could be a plurality of abrasive particles onto each orientation region (Seth, [0194]).

With respect to claim 19, Seth teaches that at least, a first and a second orientation regions, wherein a first group of particles are on the first orientation regions, and a second group of particles are on the second orientation regions, wherein the first and second orientation regions are different from each other (Seth, Figure 7B).

With respect to claim 20, Seth teaches that the abrasive particles are arranged in a controlled or predetermined distribution relative to each other (Seth, Figures 7, [0185]-[0190]).

With respect to claim 21, Seth clearly teaches and thus, renders obvious at least first orientation regions and second orientation regions, wherein first group of abrasive particles are coupled to the first orientation regions, and second group of particles are coupled to the second orientation regions (Seth, Figures 7A and 7B, [0193]-[0199]).

With respect to claim 22, Seth teaches that the orientation regions can be configured to define at least one or a combination of predetermined orientation characteristics of the shaped abrasive particles, for example, the orientation regions can be configured to define a predetermined rotational orientation of the shaped abrasive particles in the disclosed coated abrasive article (Seth, [0194]).

With respect to claim 23, Seth discloses that the shaped abrasive particles and the orientation regions have a predetermined position and a predetermined rotational orientation of the shaped abrasive particles (Seth, [0181]-[0199]). Seth discloses that the shaped abrasive particles can have a predetermined lateral, longitudinal, and/or vertical orientations (Seth, [0173]-[0175]).

With respect to claim 24, Seth discloses the by changing the orientation of the orientation regions, the three-axis position of the portion of shaped abrasive particles are controlled (Seth, Figure 7B); this is also, because Seth teaches that the orientation regions can be configured to define a predetermined rotational orientation, a predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height, and a combination thereof (Seth, [0194]). Considering the fact that the shaped abrasive particles are attached/bonded to the orientation regions, changing the orientation of the orientation regions, in rotational, vertical, longitudinal, and more directions, would inevitably change/control the positions of the shaped abrasive particles.

With respect to claims 25 and 26, Seth discloses changing/controlling the tilt angle between the surface of the shaped abrasive particles and the backing (Seth, [0150]) and that shaped abrasive particles can have a side orientation, and that the angle can be at least about 2° to not greater than 90° (Seth, [0151]). Seth, also, teaches that the orientation of the orientation regions can be controlled (Seth, Figures 7, [0181]- [0199]). Considering the fact that the shaped abrasive particles are arranged onto the orientation regions, then the orientation regions control the predetermined tilt angle of the shaped abrasive particles relative to the surface of the backing of the coated abrasive article. Also, the disclosure is seen to render the orientation regions to be configured to control a predetermined position of the shaped abrasive particles within the volume of the body including radial position, axial position, and an angular position of the abrasive particles within the coated abrasive article (Seth, Figures 7).
With respect to claim 29, Seth teaches that the shaped abrasive particles, coupled to the backing, can be placed in a first position, and can also include shaped abrasive particle coupled to the backing in a second predetermined position, and even a third one (Seth, [0119]). Seth, additionally, discloses that the particles can have a first composition and a second composition (Seth, [0120]-[0123]). Thus, the reference clearly renders a first group of elongated abrasive particles and a second group of elongated abrasive particles obvious; it is noted that it was rendered obvious, in the above paragraph, that some of the embodiments of Seth would read on the claimed “elongated abrasive particles” as claimed. Moreover, Seth discloses predetermined arrangement of the shaped abrasive particles; wherein one such arrangement is a radial pattern (Seth, [0125]) wherein the abrasive particles may have a particular arrangement relative to each other. Thus, the arrangement of the two groups of particles axially spaced apart from each other within the body is well within the teachings of the reference and rendered obvious by the Office. Additionally, considering the teaching of Seth on different arrangement and distributional positions, including radial, the reference is, also, seen to render the placement of the first and second group of particles in radial plane obvious.
Furthermore, Seth teaches that the orientation regions can be configured to define a predetermined rotational orientation, a predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height, and a combination thereof (Seth, [0194]). Seth, also, teaches that the orientation of the orientation regions can be controlled (Seth, Figures 7, [0181]-[0199]). Considering the fact that the shaped abrasive particles are attached/bonded to the orientation regions, controlling the orientation of the orientation regions, in rotational, vertical, longitudinal, and more directions, would inevitably control the positions of the shaped abrasive particles, and thus, arranging the first and second groups of particles in radial plane axially apart from each other within the body of the abrasive article is, additionally, rendered obvious by the reference.

With respect to claim 30, Seth renders claim 30 obvious due to the fact that the orientation regions of the reference are distributed throughout the body of the coated abrasive article (Seth, Figures 7) which is taken to render extending through at least a portion of the width of the body of the abrasive article obvious; it is noted that while the reference renders the distribution of the orientation regions throughout the entire body obvious, inevitably, the entire body would include all portions such as width of the body. It is, also, important to note that Seth discloses a variety of different embodiments with respect to the distribution of abrasive particles and distribution of orientation regions (Seth, Figures, [0125]-[0133] and [0193]-[0199)).

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seth as applied to claims 1 and 15, each independently, above, and further in view of U.S. Patent Application Publication No. 2016/0107290 to Bajaj et al. (hereinafter Bajaj).
It is noted that Bajaj claims priority to provisional applications filed on 10/17/20204.
Seth recognizes the use of methods such as printing to form discrete contact regions, which also read on the claimed orientation structures (Seth, [0211] and [0246]). However, Seth does not expressly and/or literally disclose 3D printing in forming/producing the orientation regions or contact regions.
Bajaj, drawn to polishing pads, having features or patterns protruding from the surface of the polishing pad, disclose the use of 3D printing to achieve such patterns of the polishing layer with the aim of preventing agglomeration of the abrasive particles during the production of polishing pads as well as achieving a tight and high tolerance in producing the patterns and distributing the abrasive particles (Bajaj, [0149] and [0151)). Moreover, Bajaj discloses that 3D printing is a highly controllable process (Bajaj, [0088]). Bajaj and Seth are both drawn to the field of abrasive industry, thus, drawn to the same field of endeavor.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Seth in order to produce the orientation regions using a 3D printing method due to the benefits of such a method in producing abrasive article as those taught by Bajaj, wherein some of these benefits are the ease and convenience in controlling the process of production, prevention of abrasive particle agglomeration throughout the process, as well as obtaining a high tolerance in distribution of abrasive particles.

	Response to Arguments
Applicant’s arguments, see page 6 of Remarks/amendment, filed 05/09/2022, with respect to the “orientation structure is formed by 3d printing” and 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 27 and 28 has been withdrawn. 

Applicant's arguments filed 05/09/2022, with respect to arguments over Seth, prior art reference, have been fully considered but they are not persuasive.
It is important to note that most of the arguments filed on 05/09/2022 are verbatim as those submitted in the After Final filed on 04/07/2022; the only exception is about 10 lines, at the end of the paragraph submitted in page 7. The arguments presented in last 10 lines of page 7 do not present any new argument, and they are drawn to the same arguments presented before on why Applicant believes Seth does not teach or render obvious the first radial place and the second radial plane being “axially spaced apart from each other within the body” wherein the first group of elongated abrasive particles are positioned within a first radial plane of the body and the second group of elongated abrasive particles are positioned within a second radial plane of the body.

Applicant has argued that the “Office notes that Seth discloses particles that inherently have spaces between them and that Seth discloses that the particles can have rotational, horizontal, or vertical orientations”, and that the "Office suggests that these disclosures render “axially spaced apart” obvious”, in the Advisory Action (see Remarks, page 7). Applicant has stated their disagreement. Applicant has, additionally, argued that the rotational, horizontal, and vertical orientations disclosed in Seth are not the same as 2 groups of abrasive particles placed in different radial planes that are axially spaced apart from one another as recited in the claims. Applicant has added that “These all refer to the orientation of particles within a single plane such as in FIG. 7A of Seth”. Applicant has continued to argue that a non limiting example of 2 axially spaced radial planes can be seen in Figure submitted in the remarks, which is FIG. 1 of the present Application under examination, and referring to said Figure, Applicant have stated that planes 122 and 121 are spaced apart from each other on axial axis 180 (see Remarks, page 7). Moreover, Applicant has argued that Seth is completely silent to an abrasive article with multiple abrasive planes or layers, and as such, Applicant has concluded, that Seth does not disclose, teach, or suggest the limitations of claim 1. 
The examiner, respectfully, submits that while Seth does not anticipate the claimed limitations of claim 1, said reference is seen to render it obvious based on cumulative teachings of Seth; this is because 1) Seth teaches that the shaped abrasive particles can be placed in a first, second and even third predetermined positions (see Final Rejection, page 5) and that there are more than one type of shaped abrasive particles such that they can be different based on their compositions or shapes, and that 2) Seth discloses different predetermined arrangements, one such arrangement is a radial pattern (see Final Rejection page 6), and 3) the orientation regions can be configured to define a predetermined rotational orientation, predetermined longitudinal orientation, a predetermined vertical orientation, a predetermined tip height and a "combination" thereof. Thus, while Seth renders obvious that the arrangement of the two groups of shaped particles can be radial, and while Seth, also, teaches that there can be, at least, two predetermined positions, the reference is taken to render it obvious that the two groups of shaped particles, i.e. elongated shaped as detailed out in the rejection, can both have radial orientation, and clearly when it is recognizable that there are at least two predetermined positions or orientations of the shaped particles, then they should be inevitably spaced apart so to recognize the different orientations. It is important to note that Seth recognizes and teaches radial pattern (Seth, [0125]) and that there are first and second, and even third shaped abrasive particles (Seth, at least, [0119]-[0124]) . All the embodiments of Seth shows that the different predetermined positions or orientations of shaped abrasive particles are spaced apart; in fact, inevitably, there has to be spaces between them so to be able to identify distinct predetermined orientations or positions. Finally, as noted in the Final rejection, Seth discloses that such orientations can be rotational, "longitudinal", or "vertical", or others or even a combination of them (Seth, [0194]). Thus, axially spaced apart is also rendered obvious based the cumulative teachings of Seth.
It is noted that although Seth may not disclose one embodiment which would anticipate the claimed language, the combinations of the teachings of Seth renders claim 1 obvious as detailed out in the Final rejection and further elaborated above.

Applicant has, further, argued that independent claim 15 has limitations similar to those found in claim 1, and is likewise patentable over Seth for at least the same reasons (Remarks, page 8). The examiner disagrees, and respectfully, submits that claim 15 does not include some of the limitations recited in claim 1 such as, specifically, those limitations drawn to radial pattern of the first and second groups of particles, and that the two radial planes are axially spaced apart, and at least for this reason, it is not similar to claim 1. Therefore, Applicant has not provided any argument with respect to the rejection of claim 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731